DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 2/1/2022. Claims 1-31 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20110264440 A1) in view of BullyWiiPlaza ("How to Change Language at Runtime in Java Swing", published 6/28/2017) in view of Lerum 522 (US 20130227522 A1).

Regarding claim 1, Zhou discloses: a method for configuring a graphical display view of a process plant to utilize multiple languages (fig.1), the method comprising:
downloading a configuration of the graphical display view (fig.6B:628-630: transmitting to application a configuration of resources for the graphical display, see also fig.3, 0071, 0087 describing the retrieving of multiple language resources corresponding to multiple locale identifiers), wherein the configuration of the graphical display view defines at least one text string included in the graphical display view for displaying text in each of the plurality of languages (0055: resource files containing text strings) without any further communication with the configuration environment (0047: the resource locator processes and renders the downloaded resources for the GUI, hence, local rendering of resources occurs and no further communication is needed), so that the graphical display view, during runtime execution at the user interface device, (i) changes the graphical display view from using a first language to using the desired language indicated by a current language parameter value, currently selected in the operating environment, of the language parameter of the multi-language interface object (figs.5A-B, 0078-81: displaying a language indicated by a current language parameter value of the current multi-language interface object, as indicated by the transmitted locale identifier, see 0044, 0081: setting by user during live operation a locale identifier, 0045: local language files), and (ii) presents respective, repeatedly updated indications of one or more process values that are generated by one or more control elements while executing in the operating environment to control a process at the process plant (figs.5A-B, 0040-41: updated indications for field device; 0030: updating control values, e.g., alarms, by field devices).
Zhou does not disclose: configuring, via a user interface of a computing device executing a graphical configuration application in a configuration environment of the process plant, a multi- language interface object to indicate and control which desired language of a plurality of languages that the graphical display view, while executing in an operating environment of the process plant, is able to present at a user interface device, the multi-language interface object including a language parameter of which a language parameter value is changeable in the operating environment to indicate the desired language, of the plurality of languages, that is to be presented on the graphical display view;
downloading, via the graphical configuration application of the configuration environment into the user interface device for execution in the operating environment, the configured multi-language interface object;
wherein the at least one text string references the language parameter of the downloaded multi-language interface object within the operating environment.


    PNG
    media_image1.png
    253
    899
    media_image1.png
    Greyscale

p.3: setTexts function

BullyWiiPlaza discloses: configuring, via a user interface of a computing device executing a graphical configuration application in a configuration environment (p.4-5 show screenshots of a Java development environment (IDE) for configuring an application for live updating of locale, i.e., configuring and editing of code and resource data) of the process plant (combination with Zhou yields application in a process plant setting), a multi-language interface object to indicate and control which desired language of a plurality of languages that the graphical display view, while executing in an operating environment of the process plant, is able to present at a user interface device (p.3 setTexts shows describes retrieving resource strings (resourceBundle) based on a selection from a combo box object (languageComboBox.getSelectedindex()), hence, the comb-box constitutes a multi-language interface object that controls the current language in a graphical display view, see p.5 GUI screenshot showing screenshots of a window), the multi-language interface object including a language parameter of which a language parameter value is changeable in the operating environment to indicate the desired language, of the plurality of languages, that is to be presented on the graphical display view (p.3 setText: the value of the combo box constitutes a language parameter );
obtaining into the user interface device for execution in the operating environment, the configured multi-language interface object (fig.5 screenshots shows execution of the combo box object in a GUI);
wherein the at least one text string references the language parameter of the obtained multi-language interface object within the operating environment (p.3 setTexts describe the referencing of resource bundle text strings to the language parameter, i.e., so as to associate the correct resource parameter, i.e., the ResourceBundle refers to the language parameter via the locale argument).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Zhou by incorporating the multi-language interface object of BullyWiiPlaza. Both concern the art of GUI localization, and the incorporation would have improved the convenience of method by, according to BullyWiiPlaza, allowing for a display environment to allow the user to quickly configure and select a plurality language options from a displayed list without resorting to the awkward creation of a localization manager class (p.1).
Zhou modified by BullyWiiPlaza does not expressly discloses that the obtaining of the multi-language interface object is downloaded via the graphical configuration application.
Lerum discloses: the obtaining of the multi-language interface object is downloaded via the graphical configuration application (0021-23: incorporation into the development environment (IDE) of support for application deployment (0021); 0047: deployment and publishing of multilingual applications along with resource files by the developer; fig.6, 0061-67: connection to multiple end-user devices via network; hence, combination with BullyWiiPlaza yielding the graphical IDE providing deployment of the application alongside the multi-lingual resource files, hence, downloading via the IDE).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Zhou modified by BullyWiiPlaza by incorporating the development environment features of Lerum. Both concern the art of GUI localization, and the incorporation would have improved the convenience of method by, according to Lerum, allowing for a simplified application development process including deployment allowing a single place for a developer to build a multi-lingual application (0021, 0001).

Regarding claim 2, Zhou modified by BullyWiiPlaza modified by Lerum discloses the method of claim 1, as described above. Zhou modified by BullyWiiPlaza modified by Lerum further discloses: configuring, via the user interface of the computing device executing the graphical configuration application, a multi-language string object to define support, in one or more languages of the plurality of languages, for the at least one text string included in the graphical display view (BullyWiiPlaza p.3: coding via the graphical development environment screenshotted in p.4-5 by linking and generating the language resource files); and
downloading an instance of the configured multi-language string object into the user interface device (Zhou fig.1, 0044, fig.6B:630, 0092),
wherein the configuration of the graphical display view comprises a published (Lerum 0047: publishing the application and resources) configuration of the graphical display view that references the multi-language interface object and the instance of the configured multi-language string object (BullyWiiPlaza p.3 setTexts discloses the referencing of the combo box languageCombBox to update the display view and by referencing of the corresponding string resource object ResourceBundle).

Regarding claim 3, Zhou modified by BullyWiiPlaza modified by Lerum discloses the method of claim 2, as described above. Zhou modified by BullyWiiPlaza modified by Lerum further discloses: wherein the instance of the configured multi-language string object is included in the published configuration of the graphical display view (Lerum 0047).

Regarding claim 4, Zhou modified by BullyWiiPlaza modified by Lerum discloses the method of claim 2, as described above. Zhou modified by BullyWiiPlaza modified by Lerum further discloses: wherein configuring the multi-language string object to define support, in the one or more languages of the plurality of languages, for the at least one text string included in the graphical display view comprises configuring the multi-language string object to define support, in the one or more languages of the plurality of languages, for a particular text string that is to be displayed on a graphical display element included in the graphical display view (Zhou fig.5A-B, 0078, BUllyWiiPlazap.5: screenshots of particular displayed strings).

Regarding claim 5, Zhou modified by BullyWiiPlaza modified by Lerum discloses the method of claim 1, as described above. Zhou modified by BullyWiiPlaza modified by Lerum further discloses: wherein the configuration of the graphical display view comprises a published (Lerum 0047) configuration of the graphical display view that includes support for each language of the plurality of languages (Zhou fig.3, 0071, 0087, BullyWiiPlaza p.4-5 show various resource bundles and configurations for various languages).

Regarding claim 6, Zhou modified by BullyWiiPlaza modified by Lerum discloses the method of claim 1, as described above. Zhou modified by BullyWiiPlaza modified by Lerum further discloses: wherein an operator application executing at the user interface device includes a selectable language user control that is configured to, responsive to a selection of the desired language via the selectable user control, update the current language parameter value to the respective language parameter value indicative of the desired language (Zhou 0044, 81, BullyWiiPlaza p.5 combo box).

Regarding claim 7, Zhou modified by BullyWiiPlaza modified by Lerum discloses the method of claim 6, as described above. Zhou modified by BullyWiiPlaza modified by Lerum further discloses: configuring, via the graphical configuration application, a display view object defining the graphical display view to reference the multi-language interface object (BullyWiiPlaza p.5 shows displayed application referencing the coded combo-box object), and
downloading, via the graphical configuration application, the configured display view object from the configuration environment into the user interface device for execution in the operating environment (Lerum 0021-23, 0047, fig.6, 0061-67) of the process plant (Zhou fig.1: process plant) so that the graphical display view updates, during runtime execution at the user interface device and exclusive of any communication with the configuration environment, the respective language utilized by the graphical display view responsive to selections indicated via the selectable language user control (Zhou 0044, 81; BullyWiiPlaza p.3 “setTexts” function: updating the displayed language).

Regarding claim 8, Zhou modified by BullyWiiPlaza modified by Lerum discloses the method of claim 7, as described above. Zhou modified by BullyWiiPlaza modified by Lerum further discloses: the display view object defines a display element to be presented on the graphical display view (Zhou figs.5A-B, 0075, BullyWiiPlaza p.5);
the display element is linked to a respective control element included in the one or more control elements (Zhou figs.5A-B, 0043, 0078: showing display elements linked to field control elements in the interface );
the display element includes a respective text string (Zhou figs.5A-B, 0043, 0078; Potter figs.6A-B, 0035: individual display elements linked to text strings), the respective text string linked to a multi-language string object (BullyWiiPlaza resource files p.4-5 constitute multi-language string objects) that is configurable in the configuration environment to present the respective text string in the respective language indicated by the updated current language parameter value (Potter fig.13A-B, 0044: configuration of text strings and multi-language string objects; Potter fig.3 0029;, Zhou 0081: selection configuration of the various string objects as active); and
the respective text string includes at least one of (i) the one or more process values that are generated by the respective control elements, or (ii) respective descriptions of the display element (Zhou fig.5A-B, 0078: parametric values including localized numbers, dates; descriptive values and labels).

Regarding claim 9, Zhou modified by BullyWiiPlaza modified by Lerum discloses the method of claim 8, as described above. Zhou modified by BullyWiiPlaza modified by Lerum further discloses: wherein the display element is configured to reference (i) the language parameter of the multi-language interface object within the operating environment (BullyWiiPlaza fig.5, referencing combo box parameter of code on p.3 setTexts as described above), and (ii) the multi-language string object for a respective language indicated by a language parameter value of the referenced language parameter to obtain a text string of the respective language (Zhou figs.5A-B, 0075, BullyWiiPlaza p.3 setTexts code referencing language string resource bundle).

Regarding claim 10, Zhou modified by BullyWiiPlaza modified by Lerum discloses the method of claim 1, as described above. Zhou modified by BullyWiiPlaza modified by Lerum further discloses: the language parameter of the multi-language interface object is a first language parameter of a plurality of parameters included in the multi-language interface object (BullyWiiPlaza: setTexts language parameter, Zhou fig.3, 0071, 0087 show various applications each with their own language parameters, hence, the combination yielding multiple language parameters for the multi-language interface object);
a first language parameter value of the first language parameter is changeable in the operating environment to indicate a first desired language that is utilized by an operator application executing the graphical display view at the user interface device (BullyWiiPlaza p.3: combo box parameter is changeable, Zhou fig.3, 0071, 0087);
a second language parameter value of a second language parameter of the plurality of parameters included in the multi-language interface object is changeable in the operating environment to indicate a second desired language in which content of the graphical display view is presented at the user interface device (Zhou fig.3, 0071, 0087: second language parameter of other applications); and
the method further comprises independently selecting the first language parameter value and the second language parameter value responsive to respective selections of respective selectable language user controls (Zhou: intendent selection for different languages for each application).

Regarding claim 11, Zhou modified by BullyWiiPlaza modified by Lerum discloses the method of claim 10, as described above. Zhou modified by BullyWiiPlaza modified by Lerum further discloses: the operator application is configured to, within the operating environment, reference a current language parameter value of the first language parameter of the multi-language interface object and access the downloaded (Lerum 0021-23, 0047) configuration of the graphical display view for the respective language corresponding to the current language parameter value of the first language parameter to thereby present fixtures included in the operator application using the respective language corresponding to the current language parameter value of the first language parameter (Zhou figs.5A-B, 0078-81: referencing an active language parameter so as to access the downloaded configuration of the view for display for the respective language, thereby presenting fixtures represented by strings, icons, block (see Zhou 0043) in the operator application; BullyWiiPlaza p.3: setText for setting current language parameter); and
the graphical display view is configured to, within the operating environment, reference a current language parameter value of the second language parameter of the multi-language interface object and access the downloaded configuration of the graphical display view for the respective language corresponding to the current language parameter value of the second language parameter to thereby present the content of the graphical display view using the respective language corresponding to the current language parameter value of the second language parameter (Zhou figs.5A-B, 0078-81, fig.3, 0071, 0087 describing independent language parameters, BullyWiiPlaza p.3 as above).

Regarding claim 12, Zhou modified by BullyWiiPlaza modified by Lerum discloses the method of claim 1, as described above. Zhou modified by BullyWiiPlaza modified by Lerum further discloses: providing, via the graphical configuration application, one or more user controls for at least one of modifying or adding to a multi-language string object for one or more languages of the plurality of languages (BullyWiiPlaza p.4-5 show controls in the java IDE for accessing and modifying the resource bundle elements, i.e., so as to allow the developer to create the GUI as shown including adding and removing additional language resources; see also Lerum 0021 describing support for designing applications in the IDE). 

Regarding claim 13, Zhou modified by BullyWiiPlaza modified by Lerum discloses the method of claim 12, as described above. Zhou modified by BullyWiiPlaza modified by Lerum further discloses: obtaining, via the one or more user controls for at least one of modifying or adding translations, at least one of a modification to a translation or an additional translation specific to the graphical display view (BullyWiiPlaza p.4-5 IDE for adding and modifying resource bundles); and
storing the at least one of the modified or additional translation in the multi-language string object (BullyWiiPlaza p.4-5 describe storage in a directory).

Regarding claim 14, Zhou discloses: a method for presenting multiple languages at a graphical display view in a process plant (fig.1), the method comprising:
receiving, at the user interface device a download of a configuration of the graphical display view fig.6B:628-630: transmitting to application a configuration of resources for the graphical display based on the multi-language interface object, see also fig.3, 0071, 0087 describing the retrieving of multiple language resources corresponding to multiple locale identifiers), wherein the configuration of the graphical display view defines at least one text string included in the graphical display view for displaying text in each of the plurality of languages (0055: resource files containing text strings) without any further communication with the configuration environment (0047: the resource locator processes and potentially renders the downloaded resources for the GUI, hence, local rendering occurs and no further communication is needed); and
executing, at the user interface device during runtime of the process plant, the graphical display view, including:
referencing a current language parameter value, currently selected in the operating environment (figs.5A-B, 0078-81: displaying a language indicated by a current language parameter value of the current multi-language interface object, as indicated by the transmitted locale identifier, see 0044, 0081: setting by user during live operation a locale identifier, 0045: local language files),
accessing the configuration of the graphical display view for a respective language of the plurality of languages indicated by the current language parameter value (0081: the configuration is accessed for presentation), and
in response to the accessing, during runtime execution at the user interface device, (i) changing the graphical display view from using a first language to using the desired language indicated by the current language parameter value of the language parameter of the multi-language interface object (figs.5A-B, 0078-81: displaying a language indicated by a current language parameter value of the current multi-language interface object, as indicated by the transmitted locale identifier, see 0044, 0081: setting by user during live operation a locale identifier, 0045: local language files), and (ii) presenting respective, repeatedly updated indications of one or more process values that are generated by one or more control elements while executing in the operating environment to control a process at the process plant (figs.5A-B, 0040-41: updated indications for field device; 0030: updating control values, e.g., alarms, by field devices).
Zhou does not disclose: receiving, at a user interface device included in an operating environment of the process plant, a download of a multi-language interface object configured, in a configuration environment of the process plant, to indicate and control which desired language of a plurality of languages that are able to be presented on the graphical display view, the multi- language interface object including a language parameter configured to be set to each language parameter value of a plurality of language parameter values, the each language parameter value indicative of a respective language of the plurality of languages;
wherein the configuration of the graphical display view is received in conjunction with the download of the multi- language interface object;
and wherein the at least one text string references the language parameter of  the downloaded multi-language interface object;
wherein the current language parameter value is of the language parameter of the multi-language interface object.
BullyWiiPlaza discloses: receiving, at a user interface device included in an operating environment of the process plant, a multi-language interface object configured, in a configuration environment of the process plant (combination with Zhou yields application in a process plant setting), to indicate and control which desired language of a plurality of languages that are able to be presented on the graphical display view (p.3: code portion “Locale locale = languageCombonBox.getItemAt(…); resourceBundle = ResourceBundle.getBundle(“Bundle”, locale);” describes retrieving resource strings based on a selection from a combo box object, hence, the comb-box constitutes a multi-language interface object that controls the current language in a graphical display view, see p.5 showing screenshots of a window), the multi- language interface object including a language parameter configured to be set to each language parameter value of a plurality of language parameter values, the each language parameter value indicative of a respective language of the plurality of languages;
and wherein the at least one text string references the language parameter of  the downloaded multi-language interface object (p.3 setText function as described above describes referencing or associating of the resource bundle text strings with the currently selected language parameter);
wherein the current language parameter value is of the language parameter of the multi-language interface object (p.3: setText as described above).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Zhou by incorporating the multi-language interface object of BullyWiiPlaza. Both concern the art of GUI localization, and the incorporation would have improved the convenience of method by, according to BullyWiiPlaza, allowing for a display environment to allow the user to quickly configure and select a plurality language options from a displayed list without resorting to the awkward creation of a localization manager class (p.1).
Zhou modified by BullyWiiPlaza does not disclose: wherein the multi-language interface object is received via download,  wherein the download of the configuration of the graphical display view is received in conjunction with the download of the multi-language interface object.
Lerum discloses: wherein the multi-language interface object is received via download, wherein the download of the configuration of the graphical display view is received in conjunction with the download of the multi-language interface object (0021-23: incorporation into the development environment (IDE) of support for application deployment (0021); 0047: deployment and publishing of multilingual applications along with resource files by the developer; fig.6, 0061-67: connection to multiple end-user devices via network; hence, combination with BullyWiiPlaza yielding the graphical IDE providing deployment of the application alongside the multi-lingual resource files, hence, downloading via the IDE).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Zhou modified by BullyWiiPlaza by incorporating the development environment features of Lerum. Both concern the art of GUI localization, and the incorporation would have improved the convenience of method by, according to Lerum, allowing for a simplified application development process including deployment allowing a single place for a developer to build a multi-lingual application (0021, 0001).

Regarding claim 15, Zhou modified by BullyWiiPlaza modified by Lerum discloses the method of claim 14, as described above. Zhou modified by BullyWiiPlaza modified by Lerum further discloses: receiving, at the user interface device, a download (Lerum 0047, 0021-23) of an instance of a multi-language string object to define support, in one or more languages of the plurality of languages, for at least one text string included in the graphical display view (BullyWiiPlaza p.4-5: resource bundle string objects); and
downloading an instance of the configured multi-language string object into the user interface device (Zhou fig.1, 0044; fig.6B-630, 0092),
wherein the configuration of the graphical display view comprises a published (Lerum 0047) configuration of the graphical display view that references the multi-language interface object and the instance of the configured multi-language string object (Zhou figs.5A-B, 0078: referencing of metadata strings of the multi-language interface object, Potter p.3: setText: referencing the combo-box object and the resource bundle object).

Regarding claim 16, Zhou modified by BullyWiiPlaza modified by Lerum discloses the method of claim 15, as described above. Zhou modified by BullyWiiPlaza modified by Lerum further discloses: wherein the instance of the configured multi-language string object is included in the published (Lerum 0047) configuration of the graphical display view (Zhou figs.5A-B, 0078, BullyWiiPlaza p.4-5).

Claim(s) 17-18 recite limitations analogous to those of claim 4-5 and are hence rejected under the same rationale.

Regarding claim 19, Zhou modified by BullyWiiPlaza modified by Lerum discloses the method of claim 14, as described above. Zhou modified by BullyWiiPlaza modified by Lerum further discloses: wherein an operator application executing at the user interface device includes a selectable language user control that is configured to, responsive to a selection of the desired language via the selectable user control, update the current language parameter value to the respective language parameter value indicative of the desired language (Zhou 0044, 81, P BullyWiiPlaza p.5); and
presenting the graphical display view at the user interface device comprises presenting the graphical display view using the desired language responsive to the update (Zhou 0044, 81, BullyWiiPlaza p.5).

Regarding claim 20, Zhou modified by BullyWiiPlaza modified by Lerum discloses the method of claim 19, as described above. Zhou modified by BullyWiiPlaza modified by Lerum further discloses: wherein the selection of the desired language indicates a change from a default language (Zhou 0083), and presenting the graphical display view using the selected desired language comprises changing the graphical display view from presenting using the default language to presenting using the selected desired language (Zhou 0044, 81; BullyWiiPlaza p.5).

Regarding claim 21, Zhou modified by BullyWiiPlaza modified by Lerum discloses the method of claim 19, as described above. Zhou modified by BullyWiiPlaza modified by Lerum further discloses: wherein changing the graphical display view from presenting using the default language (Zhou 0083) to presenting using the selected desired language responsive to the update to the current language parameter value is performed exclusively within the operating environment by utilizing the configuration of the graphical display view, and without any additional communications between the user interface device and a configuration environment of the process plant from which the multi-language interface object and the configuration of the graphical display view were downloaded (Lerum 0047 downloading of multi-lingual resources and application together, Zhou 0045: local storage of resources, hence, without additional communications).

Regarding claim 22, Zhou modified by BullyWiiPlaza modified by Lerum discloses the method of claim 19, as described above. Zhou modified by BullyWiiPlaza modified by Lerum further discloses: wherein presenting the graphical display view using the selected desired language comprises presenting one or more display elements on the graphical display view utilizing the selected desired language to display at least one of (i) respective process values that are generated by respective control elements corresponding to the one or more display elements, or (ii) a description of the one or more display elements (Zhou fig.5A-B, 0078: parametric values including localized numbers, dates; descriptive values and labels).

Regarding claim 23, Zhou modified by BullyWiiPlaza modified by Lerum discloses the method of claim 14, as described above. Zhou modified by BullyWiiPlaza modified by Lerum further discloses: the language parameter of the multi-language interface object is a first language parameter (BullyWiiPlaza: setTexts language parameter, Zhou fig.3, 0087 show various applications each with their own language parameters, hence, the combination yielding multiple language parameters for the multi-language interface object);
the multi-language interface object further includes a second language parameter (Zhou fig.3, 0071, 0087);
referencing the current language parameter value of the language parameter of the multi- language interface object comprises referencing a current language parameter value of the first language parameter (BullyWiiPlaza p.3, setText);
accessing the downloaded configuration of the graphical display view comprises accessing the configuration of the graphical display view for a first language, of the plurality of languages, indicated by the current language parameter value of the first language parameter (Zhou fig.3, 0071, 0087, BullyWiiPlaza p.3, setText accesses a first language of the resource bundle shown in p.4-5), and
presenting the graphical display view at the user interface device using the respective language comprises presenting fixtures of an operator application using the first language corresponding to the current language parameter value of the first language parameter, the operator application executing at the user interface device (Zhou fig.5A-B, 0043); and
executing the graphical display view further comprises: referencing a current language parameter value of the second language parameter of the multi-language interface object (Zhou fig.3, 0071, 0087),
accessing the downloaded configuration of the graphical display view for a second language, of the plurality of languages, indicated by the current language parameter value of the second language parameter (Zhou fig.3, 0071, 0087, BullyWiiPlaza p.3, setText accesses a first language of the resource bundle shown in p.4-5), and
presenting a content of the graphical display view using the second language corresponding to the current language parameter value of the second language parameter (Zhou fig.5A-B, 0043).

Regarding claim 24, Zhou modified by BullyWiiPlaza modified by Lerum discloses the method of claim 23, as described above. Zhou modified by BullyWiiPlaza modified by Lerum further discloses: wherein the current language parameter value of the first parameter and the current language parameter value of the second parameter are independently updateable via respective selectable language user controls (Zhou fig.3, 0071, 0087; BullyWiiPlaza p.5: combo box)

Claim(s) 25-26 recite limitations analogous to those of claim 14 and are hence rejected under the same rationale.

Regarding claim 27, Zhou modified by BullyWiiPlaza modified by Lerum discloses the method of claim 25, as described above. Zhou modified by BullyWiiPlaza modified by Lerum further discloses: wherein the computer-executable instructions that, when executed by the processor during the runtime of the process plant (Zhou 0081, BullyWiiPlaza p.2-3: event listeners for updating GUI during runtime), further cause an operator application to provide a selectable language user control that is configured to, without communicating with another device (BullyWiiPlaza p.3 setText: accessing of locally available language resources, Lerum 0047):
receive, via the selectable language user control, a selection of a desired language (Zhou 0081, BullyWiiPlaza p.5: combo box);
update the current language parameter value of the language parameter to a language parameter value indicative of the selected desired language (Zhou 0081, BullyWiiPlaza p.3 setText);
access the configuration of the graphical display view for the selected desired language that is stored in the one or more memories (BullyWiiPlaza p.3 setText); and
present, based on the accessed configuration of the graphical display view for the selected desired language, the graphical display view using the selected desired language (Zhou fig.5A-B, 0078, BullyWiiPlaza p.5: screenshot of the GUI).

Regarding claim 28, Zhou modified by BullyWiiPlaza modified by Lerum discloses the method of claim 27, as described above. Zhou modified by BullyWiiPlaza modified by Lerum further discloses: wherein the selection of the desired language indicates a change from a default language (Zhou 0083) utilized by the graphical display view (Zhou 0044, 81; BullyWiiPlaza p.5).

Regarding claim 29, Zhou modified by BullyWiiPlaza modified by Lerum discloses the method of claim 27, as described above. Zhou modified by BullyWiiPlaza modified by Lerum further discloses: wherein the graphical display view includes one or more display elements (Zhou fig.5, BullyWiiPlaza p.5 screenshot of GUI), and the presentation of the graphical display view using the selected desired language includes a presentation of the one or more display elements utilizing the selected desired language to display at least one of (i) respective process values that are generated by respective control elements corresponding to the one or more display elements, or (ii) a description of the one or more display elements (Zhou fig.5A-B, 0078: parametric values including localized numbers, dates; descriptive values and labels).

Regarding claim 30, Zhou modified by BullyWiiPlaza modified by Lerum discloses the method of claim 27, as described above. Zhou modified by BullyWiiPlaza modified by Lerum further discloses: wherein:
the selectable user control is a first selectable user control, the language parameter of the multi-language interface object is a first language parameter, and a language parameter value of the first language parameter changes responsive to inputs received via the first selectable user control (BullyWiiPlaza: setTexts language parameter, Zhou fig.3, 0071, 0087 show various applications each with their own language parameters, hence, the combination yielding multiple language parameters for the multi-language interface object);
the multi-language interface object includes a second language parameter having a language parameter value that changes responsive to inputs received via a second selectable user control provided by the operator application (Zhou fig.3, 0071, 0087: second language parameter of other applications, combination with BullyWiiPlaza yielding the second combo box);
a first language utilized to display fixtures of the operator application is based on a current language parameter value of the first language parameter (Zhou fig.3, 0071, 0087, BullyWiiPlaza p.5 GUI screenshot); and
a second language utilized by content presented on the graphical display view is based on a current language parameter value of the second language parameter (Zhou fig.3, 0071, 0087).

Regarding claim 31, Zhou modified by BullyWiiPlaza discloses the method of claim 30, as described above. Zhou modified by BullyWiiPlaza further discloses: wherein the first selectable user control and the second selectable user control are independently selectable (Zhou fig.3, 0071, 0087: BullyWiiPlaza p.5 combo box: independently selectable languages ).


Response to Arguments
Applicant’s arguments have been fully considered. In the remarks, the following arguments were made:
I. The art of record does not disclose the newly added limitation directed to downloading the configured muilti-language object and configuration of graphical display view and allowing the graphical display view to change displayed languages during runtime without further communication with the configuration environment.
Zhou requires individual download of language packs via communication with a resource locator in a conventional manner, i.e., via individual download.

Examiner respectfully disagrees, as Zhou discloses that language resources can be stored locally to be accessed by the resource locator, see 0045. Furthermore, Lerum 0047 discloses the downloading of multiple language resources alongside the corresponding application (here mapped to multi-language resource object). Hence, individual downloads and communications are not required as both the application and multiple resources are acquired together via deployment.

II. Zhou requires multiple individual transmissions of each “identifier” in order to change languages.

Examiner respectfully disagrees, for the same reasons given above, i.e., Zhou and the cited art contemplate the collective download to a local storage of multiple languages and the supporting application.
	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Habib (US 20160098261 A1) discloses an graphical IDE for deploying localizations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Examiner, Art Unit 2143